EXHIBIT 10.15

LOGO [g65425g49m08.jpg]

HORNBECK OFFSHORE SERVICES, INC.

Service with Energy

DIRECTOR & ADVISORY DIRECTOR

COMPENSATION POLICY

Effective as of February 14, 2006

Effective Date

The effective date of the revised plan shall be February 14, 2006.

Cash Compensation Plan

Each Non-employee Director will receive a total annual retainer of $26,000 paid
quarterly on the first day of each calendar quarter. The Chairman of the Board
and the Chairman of each of the Audit and Compensation Committees will each
receive an additional total annual retainer of $8,000 paid quarterly on the
first day of each calendar quarter. Each Non-employee Director of the Company
will receive $1,200 for each Board meeting if attended in person and $800 if
attended by telephonic communications. Non-employee directors appointed to
committees will receive $800 for each committee meeting. Committee members must
attend meetings in person or by telephonic communications to receive the
applicable compensation.

Stock Option and Restricted Stock Program

Non-employee Directors will receive a minimum annual grant of 4,000 options or
2,500 shares of restricted stock or some combination of the same, which amount
may be reviewed annually and increased at the discretion of the Compensation
Committee.

Health Benefit Program

After 3 years of service as a Non-employee Director, such Non-employee Director
and his immediate family may also elect to participate in the same insurance
benefit programs on the same monetary terms as the executive officers.

Longevity Plan

The Company will provide a Longevity Plan for the benefit of Non-employee
Directors as follows: Upon completion of three years of service as a
Non-employee Director, the Non-employee Director will be granted (the
“Three-Year Grant”) (i) an option to purchase the number of shares of common
stock equaling 25% of the shares covered by options granted to such Director
over the previous three years and (ii) shares of restricted stock equal to 25%
of the shares of restricted stock granted to such Director over the previous
three years. Upon completion of five years of service as a Non-employee
Director, the Non-employee Director will be granted (the “Five-Year Grant”)
(i) an option to purchase the number of shares of

 

--------------------------------------------------------------------------------

 

103 Northpark Boulevard, Suite 300

 

Phone: (985) 727-2000

Covington, Louisiana 70433

 

Fax:     (985) 727-2006



--------------------------------------------------------------------------------

common stock equaling 50% of the shares covered by options granted to such
Director over the previous five-years less the number of shares covered by
options awarded in the Three-Year Grant, if any, and (ii) shares of restricted
stock equal to 50% of the shares of restricted stock granted to such Director
over the previous five years less the number of restricted shares awarded in the
Three-Year Grant, if any. Thereafter, upon completion of each successive period
of five years of service, a Non-employee Director will be granted (a “Successive
Longevity Grant”) (i) an option to purchase the number of shares of common stock
equaling 50% of the shares covered by options granted to such Director over the
previous five-years (exclusive of any prior Longevity Grants of options during
such five years) and (ii) shares of restricted stock equal to 50% of the shares
of restricted stock granted to such Director over the previous five years
(exclusive of any prior Longevity Grants of restricted stock during such five
years). The exercise price of the options granted under the Longevity Plan will
be the fair market value per share of the common stock on the date of grant. The
longevity options and restricted stock awards will vest in two tranches, 50% on
the date of grant and 50% on the first anniversary of the date of grant. A
Three-Year Grant, a Five Year Grant or a Successive Longevity Grant are also
referred to herein individually as a “Longevity Grant” or collectively as
“Longevity Grants.” For purposes of the calculations contemplated by this
paragraph, sign-on awards of options or restricted stock shall not be counted
and awards matched to purchases shall not be counted. Non-employee Directors on
the original approval date of the Longevity Plan, July 18, 2002, will complete a
year of service on July 17 in each succeeding year that they continue serving as
a Non-employee Director. Non-employee Directors joining the Board after July 18,
2002, will complete a year of service on the date immediately preceding the
anniversary date of the earlier of the date they are appointed as a Director by
the Board or elected to the Board by the stockholders in each succeeding year
that they continue serving as a Non-employee Director.

Stock Option Grants and Restricted Stock Awards

All options granted and restricted stock awarded to Non-employee Directors under
this plan will be granted under and issued from the Company’s Incentive
Compensation Plan, as such plan may be amended and restated from time to time.
Until issued, any pending Longevity Grant will be subject to the same terms and
conditions applicable to the comparable award under the Incentive Compensation
Plan, as amended from time to time, and any related form of award agreement
under the Incentive Compensation Plan applicable to such award, including, but
not limited to, the effects a Change in Control or a termination of service for
any reason, including Retirement, death, Disability, or for cause, might have on
the comparable award. The Compensation Committee retains the discretion to award
a departing Non-employee Director the amount of any Longevity Grant to which the
Non-employee Director was entitled as of the date of a Change in Control or the
Non-employee Director’s termination of service for any reason other than for
cause.

Definition: Non-employee Director - A non-employee director or advisory director
of the Company who has not been employed by the Company for at least 3 years
and/or has not tendered his resignation from the Board; provided that payments
for an advisory or consulting agreement or for professional services shall not
constitute employment for this purpose.